NOTE: 'I`hiS order is nonprecedentia1.
United States Court of Appeals
for the Federal Circuit
STEPHEN W. GINGERY,
Petitioner,
V.
` DEPARTMENT OF THE TREASURY,
Respondent.
2010-3123
Petition for review of the Merit Systems Protection
Board in case no. CH3330080673-I-2. _
§
ON MOTION
ORDER
Upon consideration of the motion to withdraw Henry
C. Su as principal counsel for Stephen W. Gingery,
IT IS ORDERED THAT2
(1) The motion is granted
(2) New counsel for Stephen W. Ginge1'y should
promptly enter an appearance, if they have not already
done so.

GINGERY V. TREASURY
JAN 25 2011
cc'
s21
Date
Henry C. Su, Esq.
DaWn E. GoodInan, ESq.
Richard S.J. Hur1g, ESq.
2
FOR THE COURT
/S/ J an Horba1y
J an Horba1y
C1erk
Fl
u.s. confer 0|FEA151=EALs FoR
ms FEoEnAs. cannon
JAN 25 2011
.1AN HiJ{1BALY
CLEH(
\